Title: From Thomas Jefferson to Martha Jefferson, 4 April 1784
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            My Dear Patsy
            Annapolis Apr. 4. 1784.
          
          This will be handed you by Genl. Gates, who going to Philadelphia furnishes me with the opportunity of writing to you. I am again getting my health, and have some expectations of going to Philadelphia ere long; but of this am not certain. I have had no letters from Eppington since I wrote you last, and have not received one from you I think these two months. I wish to know what you read, what tunes you play, how you come on in your writing, whether you have been able to persuade Simetiere to continue, how you do, and how Mrs. Hopkinson does. These are articles of intelligence which will always be pleasing to me. Present my compliments respectfully to Mrs. Hopkinson, give her occasion always to be pleased with your grateful returns for the kind care she takes of you, and be assured of the love with which I am Dr. Patsy Yours affectionately,
          
            Th: Jefferson
          
        